DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In para 000109, “…this is want is meant…” seems to include a typo.  
In para 000129, “…could can also be…” seems to include a typo.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27, 33, 34 and 36-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stacker (2004/0257572).
	Regarding claim 27, Stacker discloses a method (Fig. 2) of determining a position of a feature on an object, the method comprising: determining an offset parameter (step 121, para 0040), the offset parameter being a measure of a difference between: a first position that is indicative of the position of the feature; and a second position that is indicative of the position of 1, Y1); and determining the first position (X2, Y2) from the second position and the offset parameter (step 122, para 0040), the position of the mark being the first position (para 0040, position of alignment mark M, X2, Y2).
Regarding claim 33, Stacker discloses wherein the offset parameter is determined by first determining the first position and the second position, and subsequently determining the offset parameter from the first and second positions of the feature (step 103, 121, para 0034, 0040).
Regarding claim 34, Stacker discloses wherein the offset parameter is at least partially calculated so as to correct for process variations (para 0008, “fabrication process” of alignment marks causes profile fluctuation and any accurate determination of alignment mark position becomes difficult.  The method of Fig.2, para 0034, 0040 determines positon of alignment mark).
Regarding claim 36, Stacker discloses wherein determining the second position comprises irradiating the object (W) in the vicinity of the feature (M) with measurement radiation (22, Fig. 4b); receiving (21) at least a portion of the measurement radiation scattered from the object; and determining the second position from at least a portion of the measurement radiation scattered from object (para 0043, 0044, 0049).
Regarding claim 37, Stacker discloses an apparatus (Fig. 3, para 0043) comprising: a substrate support (C) for supporting an object (W) having a feature (M); and a measurement system (10) operable to determine an offset parameter (ΔX, ΔY), the offset parameter being a measure of a difference between a first position that is indicative of the position of the feature and a second position that is indicative of the position of the feature (para 0034, 0040, 0046, 0059,using ΔX, ΔY, to correct the position information item, X1, Y1, and calculating the second position information, X2, Y2).
.
Allowable Subject Matter
Claim 43 is allowed.
Claims 28-32, 35 and 39-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 43, none of the prior art of record teaches or discloses an apparatus comprising: a measurement system operable to determine: a second position that is indicative of the position of the feature; and a first position that is indicative of the position of the feature from the second position and an offset parameter; wherein the offset parameter is a measure of a difference between a first position that is indicative of the position of the feature and a second position that is indicative of the position of the feature; and wherein the radiation system is configured to irradiate the object with measurement radiation having at least a first range of wavelengths or second range of wavelengths, and wherein the first position is a position of the feature that is determined using a first range of wavelengths and the second position is a position of the feature that is determined using a second range of wavelengths, the first range of wavelengths being greater than the second range of wavelengths.
Stacker discloses measurement apparatuses 20 and 30 that do not depend on different wavelengths as claimed.  
Tinnemans et al. (2015/0227061) discloses a method (Fig. 10) and apparatus (Fig. 4, 9) determining a position of an alignment mark (Fig. 10, para 0107-0110), comprising obtaining multiple position measurements (step S2), obtaining asymmetry measurement (offset, step S3), 
Lee et al. (2011/0317163) discloses a method (Fig. 1) of aligning a wafer including irradiating light onto a plurality of alignment marks (Mx, My) obtaining alignment position offets according to different wavelengths or diffraction order (step S120), selecting alignment marks having the same or similar distribution (S130), and performing alignment based on selected alignment marks (S140, para 0044).  However, Lee et al. does not disclose determining the first position from the second position and the offset parameter, the position of the mark being the first position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	January 14, 2022